NUMBER 13-14-00046-CV

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI – EDINBURG

DOCTORS HOPSITAL AT RENAISSANCE, LTD.
AND RGV MED, LLC,                                                     Appellants,

                                        v.

JESUS JAIME ANDRADE AND
JESSICA ANDRADE,                                                      Appellees.


               On Petition for Permissive Appeal from the
              275th District Court of Hidalgo County, Texas.


                                    ORDER
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Order Per Curiam

      Doctors Hospital and Renaissance, Ltd., and RGV MED, LLC have filed a petition

for permissive interlocutory appeal challenging the trial court’s denial of summary

judgment in trial court cause number 5886-13-E. See TEX. R. APP. P. 28.3; TEX. CIV.
PRAC. & REM. CODE ANN. § 51.014(d), (f).       The Court, having examined and fully

considered the petition, hereby requests that the trial court plaintiffs, Jesus Jaime

Andrade and Jessica Andrade, file any response to the petition with this Court within ten

(10) days of the date of this order.

       IT IS SO ORDERED.

                                               PER CURIAM

Delivered and filed the
4th day of February, 2015.




                                           2